Citation Nr: 1825047	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder (other than residuals of a stress fracture of the right lower leg), to include lymphedema/lymphangitis.

2.  Entitlement to service connection for a left lower extremity disorder (originally claimed as a left foot disorder), to include lymphedema/lymphangitis.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.W., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1995.  He had service in the National Guard from April 1, 1995 to November 1, 1995, and service in the United States Army Reserve (USAR) from November 2, 1995 to October 30, 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned at a December 2015 videoconference hearing.  The hearing transcript is of record.  

 The case was remanded to for further development in February 2017 and November 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds the January 2018 VA examination is inadequate.  The examiner failed to address direct service connection for the Veteran's right lower extremity disorder and left lower extremity disorder.   The examiner also failed to discuss all the service treatments requested by the Board in the November 2017 remand directives.  The examiner also did not discuss the Veteran's reports of bilateral leg symptoms in service and continuity of symptomatology since service discharge.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  Therefore an addendum opinion is required to discuss direct service connection for the Veteran's right lower extremity disorder and left lower extremity disorder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA and non-VA treatment records. 

2. Following completion of the above, obtain an addendum opinion from the January 2018 VA medical examiner to determine the nature and etiology of any currently present bilateral lower leg disorders (other than residuals of stress fractures of the right leg), to specifically include lymphedema/lymphangitis.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. If the January 2018 VA examiner is not available, another medical examiner of similar expertise should provide an addendum opinion.  

The examiner is advised that service connection has already been granted for residuals of stress fractures of the right lower leg.  Thus, the current claim for service connection for a right lower leg disorder is for one other than residuals of stress fractures of the right leg. 

a.)  The examiner should provide an opinion as to whether any currently diagnosed right and left lower extremity disorders (other than residuals of stress fractures of the right leg), to include, but not limited to, lymphedema/lymphangitis, are at least as likely as not (50 percent or greater probability) etiologically related to, or had their onset during active military service. 

In responding to this question, the examiner must discuss/comment on the following service treatment records (STRs): (i) November 1992 STR reflecting that the Veteran complained of bilateral shin pain after he ran three to four miles the previous day; an assessment of moderate tenderness of left lower tibia/ankle area with mild swelling was entered.  The Veteran's right tibia/ankle was also noted to have been non-tender; (ii) May 1993 and June 1993 STRs reflecting that the Veteran had complained of bilateral shin pain and numbness of the right foot; assessments of bilateral shin splints and overuse syndrome of the right lower extremity were entered, respectively; (iii) July 1997 USAR examination report reflecting that the Veteran's lower extremities were evaluated as "normal."  The Veteran indicated that he was in "good health;" and, (iv) July 1997 Report of Medical History disclosing that the Veteran reported having fractured his right lower leg.

b.)  The examiner should provide an opinion as to whether any currently diagnosed right and left lower extremity disorders (other than residuals of stress fractures of the right leg), to include, but not limited to, lymphedema/lymphangitis, are at least as likely as not (50 percent or greater probability) proximately due to/the result of OR aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected residuals of stress fractures of the right leg.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  

The examiner should reconcile his/her opinions with the above STRs and the Veteran's reports of bilateral leg symptoms in service and continuity of symptomatology since service discharge.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, the AOJ should readjudicate the issues on appeal.  If any claim is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

